REASONS FOR ALLOWANCE
Claims 20-30 are allowed.

The following is an examiner’s statement of reasons for allowance: the cited prior art of record does not teach or fairly suggest the combined limitations of the independent claims 20, 23, and 28.
For example with regard to claim 20, Magdeburger does not disclose, in the context of the combined additional limitations of the claim (including but not limited to a first transfer on a first pin of data bits while performing a second transfer on a second pin of data bits in a serial peripheral interface), “a memory array having a plurality of addressable locations with associated memory addresses at which to store data” and “… the data bits of the first transfer responsive to address bits for access to addressable locations in the memory array received on a second pin in the plurality of pins … a second transfer of a memory address bits of a memory address of an addressable location in the plurality of addressable locations in the memory array …”. Magdeburger’s “data source” is not a memory array having a plurality of addressable locations consistent with the instant applications specification and amended claims. Further it is not obvious how the manner of implementing the “data source” (Magdebuger: figure 2) of Magdeburger could be simply be replaced with a memory as found in Kim. Similar analysis is also applicable to claims 23 and 28.
Additionally with regard to claim 20, Kim does not disclose, in the context of the combined additional limitations of the claim (including but not limited to a first transfer on a first pin of data bits while performing a second transfer on a second pin of data bits in a serial peripheral interface), “a memory array having a plurality of addressable locations with associated memory addresses at which to store data” and “… the data bits of the first transfer responsive to address bits for access to addressable locations in the memory array received on a second pin in the plurality of pins … while performing a Kim does not show the first transfer of data responsive to address/command on a second pin; and the simultaneous first transfer of data on a first pin and a second transfer of address on the said second pin. Further it is not obvious how the memory of Kim could simply be implemented in the mechanism (Magdebuger: figure 2) of Magdeburger. This analysis is also applicable to claims 23 and 28.
The arguments presented in the Appeal Brief of 01/10/2022 have been fully considered, but are moot in view of the above reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William H. Wood whose telephone number is (571)272-3736 and fax number is (571)273-3736.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744. The Central Reexamination Unit’s (CRU) fax number is (571)273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR systems, see https://ppair-my.uspto.gov/pair/PrivatePair.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/William H. Wood/
Primary Examiner, CRU 3992


Conferees: 

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992